PER CURIAM:
John Edward Bell, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bell, No. 8:02-cr-00049-DKC-1, 2010 WL 1258186 (D.Md. Mar. 29, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.